Moss, Chief Justice:
James Taylor, the respondent herein, commenced this action in Bamberg County to recover for alleged injuries sustained by him at the Briargate Apartment Complex in Columbia, South Carolina. While working on the project, he brought a metal ladder in contact with a distribution line of the South Carolina Electric & Gas Company, the appellant herein.
The appellant made a motion for a change of venue from Bamberg County to Richland County, pursuant to Section 10-310(3) of the 1962 Code, on the grounds that the convenience of witnesses and the ends of justice would be promoted by such change. The motion was heard by the Honorable William L. Rhodes, Jr., presiding judge, and he, thereafter, filed an order denying the motion. This appeal followed.
We have repeatedly held that a motion for a change of venue, on the grounds here involved, is addressed to the sound discretion of the judge who hears it, and his decision will not be disturbed by this Court except upon a clear showing of abuse of discretion amounting to a manifest error of law. Livingston v. Central Refrigeration Company, 261 S. C. 147, 198 S. E. (2d) 799, and the cases therein cited.
We have carefully reviewed the affidavits submitted in support of and in opposition to the motion. Our view of the entire record fails to convince us that there was an abuse of *121discretion amounting to an error of law on the part of the hearing judge. The judgment is, accordingly,
Affirmed.
Lewis, Bussey, Littlejohn and Ness, JJ., concur.